Name: COMMISSION REGULATION (EC) No 3024/95 of 27 December 1995 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 29 . 12. 95 EN Official Journal of the European Communities No L 315/3 COMMISSION REGULATION (EC) No 3024/95 of 27 December 1995 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (3) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 228 of the Treaty ; Whereas Article 1 7 (3) of Regulation (EEC) No 804/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination ; Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Regulation (EEC) No 804/68 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 228 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 17(5) of Regulation (EEC) No 804/68 provides that when prices within the Community are being determined account should be taken of the ruling Whereas, in accordance with Article 12 of Commission Regulation (EC) No 1466/95 of 27 June 1995 on specific detailed rules for the application of export refunds on milk and milk products (3), as last amended by Regulation (EC) No 2931 /95, the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 13. P) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6 . 1995, p. 22. No L 315/4 EN Official Journal of the European Communities 29 . 12. 95 Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 281 5/95 0 ; whereas account should be taken of this fact when fixing the refunds ; Whereas the repeal of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the applica ­ tion of export refunds on milk and milk products (8), as last amended by Regulation (EEC) No 2767/90 ('), makes it necessary to replace the references to destination zones with the code numbers of the destination countries listed in the Annex to Commission Regulation (EC) No 3079/94 of 16 December 1994 on the country nomencla ­ ture for the external trade statistics of the Community and statistics of trade between Member States (10) ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 1 101 /95 (2); Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 181,13 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 (3), as last amended by Regulation (EEC) No 222/88 (4), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 (*), as amended by Regulation (EC) No 1380/95 (^ prohibits trade between the European Community and the Federal HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to destination No 400 for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309 . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. I1) OJ No L 110, 17. 5. 1995, p. 1 . (3) OJ No L 91 , 1 . 4. 1984, p. 71 . (&lt; OJ No L 28, 1 . 2. 1988 , p. 1 . 0 OJ No L 102, 28. 4. 1993, p. 14.M OJ No L 138, 21 . 6 . 1995, p. 1 . 0 OJ No L 297, 9. 12. 1995, p. 1 . 8) OJ No L 184, 29. 7. 1968 , p. 10. (9) OJ No L 267, 29. 9. 1990, p. 14. H OJ No L 325, 17. 12. 1994, p. 17. 23 . 12. 95 1 EN I Official Journal of the European Communities No L 315/5 ANNEX to the Commission Regulation of 27 December 1995 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund (**) Product code Destination (*) Amountof refund (") 0401 10 10 000 0401 10 90 000 0401 20 11 100 0401 20 11 500 0401 20 19 100 0401 20 19 500 0401 20 91 100 0401 20 91 500 0401 20 99 100 0401 20 99 500 0401 30 11 100 0401 30 11 400 0401 30 11 700 0401 30 19 100 0401 30 19 400 0401 30 19 700 0401 30 31 100 0401 30 31 400 0401 30 31 700 0401 30 39 100 0401 30 39 400 0401 30 39 700 0401 30 91 100 0401 30 91 400 0401 30 91 700 0401 30 99 100 0401 30 99 400 0401 30 99 700 0402 10 11 000 0402 10 19 000 0402 10 91 000 0402 10 99 000 0402 21 1 1 200 0402 21 1 1 300 0402 21 1 1 500 0402 21 1 1 900 0402 21 17 000 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 + 5,586 0402 21 91 500 + + 5,586 0402 21 91 600 + + 5,586 0402 21 91 700 + + 8,635 0402 21 91 900 + + 5,586 0402 21 99 100 + + 8,635 0402 21 99 200 + + 11,50 0402 21 99 300 + + 13,40 0402 21 99 400 + + 11,50 0402 21 99 500 + + 13,40 0402 21 99 600 + + 17,20 0402 21 99 700 + + 26,53 0402 21 99 900 + + 39,85 0402 29 15 200 + + 17,20 0402 29 15 300 + + 26,53 0402 29 15 500 + + 39,85 0402 29 15 900 + + 47,46 0402 29 19 200 + + 74,12 0402 29 19 300 + + 81,73 0402 29 19 500 + + 47,46 0402 29 19 900 + + 74,12 0402 29 91 100 + + 81,73 0402 29 91 500 + + 93,15 l 0402 29 99 100 + + 136,90 0402 29 99 500 "4  ¢ + 159,76 0402 91 11 110 + + 93,15 0402 91 11 120 + + 136,90 159,76 0402 91 11 310 + + 0402 91 11 350 + + 54,00 54,00 0402 91 1 1 370 + + + 0,5400 0402 91 19 110 + + + 0,5400 54,00 0402 91 19 120 0402 91 19 310 + + + 91,08 0402 91 19 350 + + 95,96 0402 91 19 370 + + 103,21 0402 91 31 100 + + 54,00 0402 91 31 300 + + 91,08 0402 91 39 100 + + 95,96 0402 91 39 300 + + 103,21 0402 91 51 000 + + 103,97 0402 91 59 000 + + 104,68 0402 91 91 000 + + 105,97 0402 91 99 000 + + 113,27 0402 99 11 110 + 115,79 125,48 131,17 137,59 103,97 104,68 105,97 113,27 115,79 125,48 131,17 137,59 0,5400 0,9108 0,9596 1,0321 0,5400 0,9108 0,9596 1,0321 1,0397 1,1327 1,0397 1,1327 5,586 11,50 18,18 22,29 27,10 5,586 11,50 18,18 22,29 27,10 22,72 32,03 22,72 32,03 26,53 26,53 93,15 93,15 0,0559 No L 315/6 EN Official Journal of the European Communities 29 . 12. 95 Product code Destination {*) Amountof refund (") Product code Destination (*) Amount of refund (**) 0402 99 11 130 0402 99 11 150 0402 99 11 310 0402 99 1 1 330 0402 99 1 1 350 0402 99 19 110 0402 99 19 130 0402 99 19 150 0402 99 19 310 0402 99 19 330 0402 99 19 350 0402 99 31 110 0402 99 31 150 0402 99 31 300 0402 99 31 500 0402 99 39 110 0402 99 39 150 0402 99 39 300 0402 99 39 500 0402 99 91 000 0402 99 99 000 0403 10 11 400 0403 10 11 800 0403 10 13 800 0403 10 19 800 0403 10 31 400 0403 10 31 800 0403 10 33 800 0403 10 39 800 0403 90 1 1 000 0403 90 13 200 0403 90 13 300 0403 90 13 500 0403 90 1 3 900 0403 90 19 000 0403 90 31 000 0403 90 33 200 0403 90 33 300 0403 90 33 500 0403 90 33 900 0403 90 39 000 0403 90 51 100 0403 90 51 300 0403 90 53 000 0403 90 59 110 0403 90 59 140 0403 90 59 170 0403 90 59 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 + 0,1150 0403 90 61 300 + + 0,1735 0403 90 63 000 + + 20,98 0403 90 69 000 + + 25,17 0404 90 21 100 + + 33,46 0404 90 21 910 + + 0,0559 0404 90 21 950 + + 0,1150 0404 90 23 120 + + 0,1735 0404 90 23 130 + + 20,98 0404 90 23 140 + 4* 25,17 0404 90 23 150 + + 33,46 0404 90 23 91 1 + + 0,2463 0404 90 23 913 + + 34,83 0404 90 23 915 + + 0,4746 0404 90 23 917 + + 0,8173 0404 90 23 919 + + 0,2463 0404 90 23 931 + + ' 34,83 0404 90 23 933 + + 0,4746 0404 90 23 935 + + 0,8173 I 0404 90 23 937 + + 0,9315 0404 90 23 939 + + 0,9315 0404 90 29 110 + + 5,586 0404 90 29 115 + + 8,635 11,50 0404 90 29 120 + + 0404 90 29 130 + + 17,20 0404 90 29 135 + + 0,0559 0404 90 29 150 + + 0,0864 0404 90 29 160 + + 0,1150 0404 90 29 180 + + 0,1720 0404 90 81 100 + + 53,23 0404 90 81 910 + + 53,23 0404 90 81 950 + + 90,27 0404 90 83 110 + + 95,10 0404 90 83 130 + + 102,29 + 103,05 0404 90 83 150 + + 0,5323 0404 90 83 170 + + 0,5323 0404 90 83 911 + + 0,9027 0404 90 83 913 + + 0,9510 0404 90 83 915 + + 1,0229 0404 90 83 917 + + 1,0305 0404 90 83 919 + + 5,586 0404 90 83 931 + + 8,635 0404 90 83 933 + + 11,50 0404 90 83 935 + + 17,20 0404 90 83 937 + + 26,53 0404 90 89 130 + + 39,85 0404 90 89 150 + + 47,46 0404 90 89 930 + + 74,12 0404 90 89 950 + + 81,73 0404 90 89 990 + + 93,15 0405 10 11 500 + + 136,90 0405 10 11 700 + + 159,76 0405 10 19 500 + + 0,0559 0405 10 19 700 + 0,0864 0,1.150 0,1720 53,23 5,586 18,02 53,23 90,27 95,10 102,29 5,586 11.50 17,20 26,53 39.85 18,02 22,09 26.86 31,75 33,19 103,05 103,74 105,03 112,26 114,74 124,35 130,00 136,35 0,5323 0,0559 20,79 0,5323 0,9027 0,9510 1,0229 0,0559 0,1150 0,1720 0,2653 0,3985 20,79 24,95 33,16 34.51 1,0305 1,1226 0,5698 0,8173 0,9315 156,10 160,00 156,10 160,00 29 . 12. 95 EN Official Journal of the European Communities No L 315/7 Product code Destination (*) Amountof refund f") Product code Destination f) Amountof refund (") 0405 10 30 100 + 156,10 0406 10 20 660 + 0405 10 30 300 + 160,00 0406 10 20 810 028  0405 10 30 500 + 156,10 037  0405 10 30 700 + 160,00 039  0405 10 50 100 + 156,10 400 18,53 0405 10 50 300 + 160,00 404 0405 10 50 500 + 156,10 ... 18,53 0405 10 50 700 + 160,00 0406 10 20 830 028  0405 10 90 000 + 165,85 037  0405 20 90 500 + 146,34 039 0405 20 90 700 + 152,20 400 31,62 0405 90 10 000 + 205,00 404 0405 90 90 000 + 160,00 ... 31,62 0406 10 20 100 +  0406 10 20 850 028  0406 10 20 230 028  037 400 34,33 039  404  400 38,34 ». » 42,17 404  0406 10 20 290 028  ... 38,34 400 34,33 0406 10 20 870 +  404  0406 10 20 900 +  ... 42,17 0406 20 90 100 +  0406 10 20 610 028 11,87 0406 20 90 913 028  037  400 74,68 039  404  400 76,69 ... 74,68 404  0406 20 90 915 028  ».. 78,67 400 99,57 0406 10 20 620 028 17,59 404  037  ... 99,57 039  0406 20 90 917 028  400 84,55 400 105,78 404  404  · ** 86,26 ... 105,78 0406 10 20 630 028 21,10 0406 20 90 919 028  037  400 118,23 039  404  400 96,1 0 I ... 118,23 404  0406 20 90 990 +  ... 97,40 0406 30 10 100 +  040610 20 640 028  0406 30 10 150 028  037  037  039  039  400 1 14,29 400 14,63 404  404  ... 1 14,29 ... 16,67 0406 10 20 650 028 24,18 0406 30 10 200 028  037  037  039  039  400 57,14 400 31,77 404  404  ... 118,98 ... 35,55 No L 315/8 fENn Official Journal of the European Communities 29 . 12. 95 Product code Destination f) Amountof refund (**) Product code Destination (*) Amountof refund ("*) 0406 30 10 250 028  400 67,92 037  404  039  ... 75,88 400 31,77 0406 30 10 750 028  404  037  ... 35,55 039  0406 30 10 300 028  400 80,55 037  404  039  ... 90,00 400 46,65 0406 30 10 800 028  404  037  ... 52,15 039  0406 30 10 350 028  400 80,55 037  404  039  ... 90,00 400 31,77 0406 30 31 100 +  404  0406 30 31 300 028  ... 35,55 037  0406 30 10 400 028  039  037  400 14,63 039  404  400 46,65 ... 16,67 404  0406 30 31 500 028  ... 52,15 037  0406 30 10 450 028  039  037  400 31,77 039  404  400 67,92 . 35,55 404  0406 30 31 710 028  ... 75,88 037  0406 30 10 500 +  039  0406 30 10 550 028  400 31,77 037  404  039  ... 35,55 400 31,77 0406 30 31 730 028  \ 404 14,61 037  ... 35,55 039  0406 30 10 600 028  400 46,65 037  404  039  ... 52,15 400 46,65 0406 30 31 910 028  404 20,45 037  ... 52,15 039  0406 30 10 650 028  400 31,77 037  404  039  ... 35,55 400 67,92 0406 30 31 930 028  404  037  ... 75,88 039  0406 30 10 700 028  400 46,65 037  404  039  ... 52,15 29 . 12. 95 EN Official Journal of the European Communities No L 315/9 Product code Destination (*) Amount of refund f) Product code Destination (*) Amountof refund (**) 0406 30 31 950 028 0406 90 07 000 028 __ 037  037  039  039  400 67,92 400 1 14,29 404  404  ... 75,88 ... 140,08 0406 30 39 100 +  0406 90 08 100 028  0406 30 39 300 028 037  037 039 039  400 114,29 400 31,77 404  404 14,61 ... 140,08 ... 35,55 0406 90 08 900 +  0406 30 39 500 028  0406 90 09 100 028  037  037  039  039  400 46,65 400 114,29 404 20,45 404  ... 52,15 140,08 0406 30 39 700 028 0406 90 09 900 +  037 0406 90 12 000 028  039 037  400 67,92 039 404 400 114,29  75,88 404 . 028 *** 140,08 0406 30 39 930 037 0406 90 14100 028 _ 037 039 67,92 039 400 400 114,29 404  404 ... 75,88 »* · 140,08 0406 30 39 950 028  0406 90 14 900 +  037  0406 90 16 100 028  039  037  400 80,55 039  404  400 114,29 ... 90,00 404  0406 30 90 000 028  ... 140,08 037  0406 90 16 900 +  039  0406 90 21 900 028  400 80,55 037  404 90,00 039 400 114,29 0406 40 50 000 028 400 404 105,52 111,22 0406 90 23 900 404 028 037 133,36 0406 40 90 000 028  039  400 105,52 400 57,14 404 111,22 404 1 18,98 No L 315/10 EN Official Journal of the European Communities 29 . 12. 95 Product code Destination (") Amountof refund (**) Product code Destination f) Amountof refund (**) 0406 90 25 900 028  0406 90 35 990 028 037  037  039  039  400 57,14 400 114,29 404 \ 404  ... 1 18,98 ... 114,29 0406 90 27 900 028  0406 90 37 000 028  037  037  039  039  400 49,34 400 114,29 404  404  ·" 100,83 ... 140,08 0406 90 31 119 028  0406 90 61 000 028  037  037 79,13 039  039 79,13 400 54,92 400 162,64 404 14,07 404 123,07 ... 79,08 ... 162,64 0406 90 31 151 028  0406 90 63 100 028  037  037 92,33 039  039 92,33 400 51,33 400 186,48 404 13,15 404 140,66 ... 73,71 ... 186,48 0406 90 31 159 +  0406 90 63 900 028  0406 90 33 119 028  037 61,55 037  039 61,55 039  400 131,87 400 54,92 404 70,33 404 14,07 ... 145,05 ... 79,08 0406 90 69 100 +  0406 90 33 151 028  0406 90 69 910 028  037  037 61,55 039  039 61,55 400 51,33 400 131,87 404 13,15 404 70,33 ... 73,71 ... 145,05 0406 90 33 919 028  0406 90 73 900 028  037  037 37,51 039  039 37,51 400 54,92 400 132,76 404 14,07 404 105,52 ... 79,08 ... 132,76 0406 90 33 951 028  0406 90 75 900 028  037  037  039  039  400 51,33 400 57,14 404 13,15 404  ... 73,71 ... 110,74 0406 90 35 190 028  0406 90 76 100 028 21,10 I 037 37,51 037  039 37,51 039  400 139,38 400 51,66 404 79,13 404  ... 139,38 ... 97,40 29 . 12 . 95 TEN Official Journal of the European Communities No L 315/ 11 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund ( 0406 90 76 300 028 037  0406 90 85 995 028 037 24,18 039  039 400 57,14 400 57,14 404  404 ». « 1 18,98 I 1 18,98I 0406 90 76 500 028 0406 90 85 999 037 +  039 0406 90 86 100 +  400 65,94 0406 90 86 200 028 11,87 404 037  ... 1 18,98 039  0406 90 78 100 028 037 21,10 400 404 78,67 039  ... 78,67 400 51,66 0406 90 86 300 028 17,59 404  037  ... 97,40 039  0406 90 78 300 028 037 400 404 84,55 039  ... 86,26 400 57,14 0406 90 86 400 028 21,10 404  037 _ *** 1 18,98 039 _ 0406 90 78 500 028 400 96,10 037  404 039  65,94 ... 97,40 400 404 0406 90 86 900 028  ... 118,98 037  0406 90 79 900 028  039  037  400 114,29 039  404  400 49,34 ... 114,29 404  0406 90 87100 +  ... 100,83 0406 90 87 200 028 11,87 0406 90 81 900 028  037  037  039  039  400 78,67 400 114,29 404 404  ... 78,67 »** 114,29 040690 87 300 028 17,59 0406 90 85 910 028  037 037 37,51 039  039 37,51 400 84,55 400 139,38 404 404 79,13 ... 86,26 *** 139,38 0406 90 85 991 028 0406 90 87 400 028 21,10  037  037  039  039  400 114,29 400 96,10 404  404  ... 114,29 ... 97,40 No L 315/12 EN Official Journal of the European Communities 29. 12. 95 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amount of refund (*") 0406 90 87 951 028 2309 10 19 100 + l- 037 37,51 2309 10 19 200 + 039 37,51 2309 10 19 300 + 400 132,76 2309 10 19 400 + I- 404 79,13 2309 10 19 500 + ... 132,76 2309 10 19 600 + 0406 90 87 971 028 24,18 2309 10 19 700 037 + I- 039 2309 10 19 800 + \ 400 65,06 2309 10 70 010 +  404 2309 10 70 100 + 16,20 ... 118,98 2309 10 70 200 + 21,60 0406 90 87 972 028  2309 10 70 300 + 27,00 400 34,33 2309 10 70 500 + 32,40 404  2309 10 70 600 + 37,80 ... 42,17 2309 10 70 700 + 43,20 0406 90 87 979 028 24,18 2309 10 70 800 + 47,52 037  2309 90 35 010 +  039  2309 90 35 100 + _ 400 65,06 2309 90 35 200 + 404 . 2309 90 35 300 +   1 18,98 2309 90 35 400 0406 90 88 100 + + 0406 90 88 200 028 11,87 2309 90 35 500 +  " 037 2309 90 35 700 +  039 2309 90 39 010 +  400 78,67 2309 90 39 100 +  404  2309 90 39 200 +  ... 78,67 2309 90 39 300 + 0406 90 88 300 028 17,59 2309 90 39 400 +  037  2309 90 39 500 +  039  2309 90 39 600 + 400 84,55 2309 90 39 700 + 404 86,26 2309 90 39 800 + _ *** 2309 10 15 010 2309 90 70 010 + +  2309 10 15 100 + 2309 90 70 100 + 16,20 2309 10 15 200 + 2309 90 70 200 + 21,60 2309 10 15 300 +  2309 90 70 300 + 27,00 2309 10 15 400 +  2309 90 70 500 + 32,40 2309 10 15 500 +  2309 90 70 600 + 37,80 2309 10 15 700 +  2309 90 70 700 + 43,20 2309 10 19 010 +  2309 90 70 800 + 47,52 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by "**. Where no destination f + ^ is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.